United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, FOX VALLEY
PROCESSING & DISTRIBUTION CENTER,
Aurora, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1214
Issued: October 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 10, 2014 appellant filed a timely appeal from a February 21, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that an October 6,
1997 wage-earning capacity decision should be modified.
On appeal appellant asserts that OWCP did not comply with the Board’s instructions in
its prior decision.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a July 11, 2012 decision, the Board
set aside a December 2, 2010 decision in which OWCP denied modification of an October 6,
1997 wage-earning capacity determination. The Board found that in the December 2, 2010
decision, OWCP did not indicate that it had assessed appellant’s case in accordance with FECA
Bulletin No. 09-05.2 On remand OWCP was to follow the procedures found in FECA Bulletin
No. 09-05 to determine if appellant met her burden of proof to modify the October 6, 1997 wageearning capacity determination, to be followed by an appropriate decision.3 In an August 16,
2013 decision, the Board found that OWCP failed to follow the guidelines in FECA Bulletin No.
09-05, and set aside the November 29, 2012 decision and remanded the case for further
consideration. After proper compliance with FECA Bulletin No. 09-05 guidelines, OWCP was
to issue a de novo decision on appellant’s entitlement to wage-loss compensation beginning
October 6, 2010.4 The law and facts of the previous Board decisions are incorporated herein by
reference.
Upon remand by the Board, on October 24, 2013 OWCP requested that the employing
establishment provide information. This was to include any medical evidence, a formal position
description or other documentation related to the position appellant had been working, and a
written statement addressing whether the position on which the wage-earning capacity decision
was based was a bona fide position at the time of the rating. The employing establishment did
not respond.

2

FECA Bulletin No. 09-05 (issued August 18, 2009) discusses the procedures to be followed when a wageearning capacity decision is in place and the dismissal of a claimant by the employing establishment is due to the
National Rehabilitation Process (NRP). FECA Bulletin No. 09-05 (issued August 18, 2009); see also M.A., Docket
No. 12-316 (issued July 24, 2012).
3

Docket No. 11-733 (issued July 11, 2012). On November 29, 1994 appellant, a mail handler, filed an
occupational disease claim for bilateral wrist weakness and pain. The claim, adjudicated by OWCP under file
number xxxxxx291, was accepted for bilateral carpal tunnel syndrome. Appellant had surgery on September 25 and
October 30, 1996 on the right and left, respectively. She returned to a modified mail handler position on
February 10, 1997. A September 24, 1997 letter described appellant’s modified duties and indicated that the
position was available as long as her medical restrictions warranted. In an October 6, 1997 decision, OWCP found
that her actual earnings in the modified position fairly and reasonably represented her wage-earning capacity with
zero loss. On April 24, 1998 appellant was granted a schedule award for 10 percent impairment of the right arm and
5 percent impairment of the left arm. On March 16, 1999 she filed a traumatic injury claim, alleging that she
strained her arms, shoulder, and hands lifting a tub of mail on March 13, 1999 when she stopped work. OWCP
adjudicated the claim under file number xxxxxx777 and accepted right shoulder strain and right partial rotator cuff
tear. On June 21, 1999 appellant returned to limited duty at the nixie table and continued in the job until July 26,
2004 when she underwent authorized arthroscopy of the torn right rotator cuff. She returned to modified duty on
October 12, 2004. In March 2007 appellant began working as a security monitor. On April 11, 2007 she was
granted a schedule award for an additional 18 percent impairment of the right arm. On November 26, 2007 an
OWCP hearing representative affirmed the April 11, 2007 decision. Appellant returned to the nixie position in
February 2009 and continued in this job until October 6, 2010 when she was dismissed under NRP. She filed claims
for compensation, beginning October 6, 2010 and continuing. On November 9, 2010 OWCP doubled appellant’s
claims.
4

Docket No. 13-921 (issued August 16, 2013).

2

By decision dated February 21, 2014, OWCP denied modification of the October 6, 1997
wage-earning capacity determination. It noted that the employing establishment had not
responded. OWCP stated that the record was reviewed consistent with the procedures outlined
in FECA Bulletin No. 09-05 and found that the medical evidence did not establish that her
employment-related conditions had materially changed. It also found that there was no
information of record that either implied or contended that the October 6, 1997 decision was
without a factual or legal basis at the time it was issued. As there was also no evidence that
supported that appellant had been retrained or otherwise vocationally rehabilitated, she did not
establish a basis for modifying the wage-earning capacity decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.5
OWCP procedures provide that, if a formal loss of wage-earning capacity decision has
been issued, the rating should be left in place unless the claimant requests resumption of
compensation for total wage loss. In this instance, the claims examiner will need to evaluate the
request according to the customary criteria for modifying a formal loss of wage-earning
capacity.6
Chapter 2.1501 of the procedure manual contains provisions regarding the modification
of a formal loss of wage-earning capacity. The relevant part provides that a formal loss of wageearning capacity will be modified when: (1) the original rating was in error; (2) the claimant’s
medical condition has changed; or (3) the claimant has been vocationally rehabilitated. OWCP
procedures further provide that the party seeking modification of a formal loss of wage-earning
capacity decision has the burden to prove that one of these criteria has been met. If OWCP is
seeking modification, it must establish that the original rating was in error, that the injury-related
condition has improved or that the claimant has been vocationally rehabilitated.7
FECA Bulletin No. 09-05 outlines very specific procedures for light-duty positions
withdrawn pursuant to NRP. Regarding claims for total disability when a wage-earning capacity
decision has been issued, OWCP should, inter alia, further develop the medical evidence and

5

Katherine T. Kreger, 55 ECAB 633 (2004).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Wage-Earning Capacity, Chapter 2.1501
(June 2013).
7

Id. at Chapter 2.1501.3.a(1) (June 2013).

3

inquire from the postal service whether the position on which the rating was based was a bona
fide position at the time of the rating before issuing a decision denying modification.8
ANALYSIS
The Board finds that this case is not in posture for decision. As noted in the August 16,
2013 Board decision, OWCP issued a formal loss of wage-earning capacity on October 6, 1997.
On October 6, 2010 appellant’s position on the nixie desk was reassessed under NRP, which
resulted in a withdrawal of her modified position. Appellant thereafter filed claims for wage-loss
compensation.9 Following the Board’s remands on July 11, 2012 and August 16, 2013, OWCP
was to assess appellant’s claim in accordance with FECA Bulletin No. 09-05.10 In the
August 16, 2013 decision, the Board instructed OWCP to obtain additional evidence from the
employing establishment in this regard, and by letter dated October 24, 2013, OWCP requested
that the employing establishment furnish additional information. The employing establishment
did not respond, and on February 21, 2014 OWCP issued a decision denying modification of the
October 6, 1997 wage-earning capacity determination.
FECA Bulletin No. 09-05 requires OWCP to confirm that the record contains
documentary evidence supporting that the position on which the wage-earning capacity
determination was made was an actual bona fide position. It further requires OWCP to review
whether current medical evidence supports work-related disability and establishes that the
current need for limited duty and medical treatment is a result of residuals of the employment
injury and to further develop the evidence from both appellant and the employing establishment
if the record lacks current medical evidence.11
In the case at hand, pursuant to the Board’s order to follow the dictates of FECA Bulletin
No. 09-05, OWCP requested additional information from the employing establishment on
October 24, 2013, including medical evidence, a formal position description or other
documentation related to the position appellant had been working, and a written statement
addressing whether the position on which the wage-earning capacity decision was based was a
bona fide position at the time of the rating. The employing establishment did not respond to this
letter, and yet OWCP issued its February 21, 2014 decision denying modification of the
October 6, 1997 wage-earning capacity determination. The reasoning proffered was that the
absence of response from the employing establishment regarding the veracity of the loss of
wage-earning capacity rating of October 6, 1997 does not amount to error. The Board finds that
this reasoning is misplaced. The record must contain relevant evidence as to the specific job
appellant was performing at the time of the October 6, 1997 wage-earning capacity
determination. The evidence may include a job offer, an SF-50, Notification of Personnel
Action, a formal position description, or other relevant documentary evidence.12 Such evidence
8

FECA Bulletin No. 09-05, supra note 2.

9

Supra note 3.

10

FECA Bulletin No. 09-05, supra note 2.

11

FECA Transmittal No. 13-09 (issued June 4, 2013); A.T., Docket No. 14-82 (issued July 15, 2014).

12

FECA Bulletin No. 09-05, supra note 2.

4

must relate to the job that was the basis for the wage-earning capacity determination. Based on a
proper factual background, OWCP should then make a determination, in accordance with Board
case law and relevant authority, as to whether the wage-earning capacity determination was
based proper.13 Once the issue of whether the initial wage-earning capacity determination was
proper and based on an actual bona fide position, OWCP may address the medical evidence with
respect to the modification issue.
In the absence of such documentation, the case will be remanded to OWCP for further
development of the evidence. After such further development as OWCP deems necessary, it
should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.14
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2014 is set aside and the case remanded to OWCP
for further action consistent with this decision of the Board.
Issued: October 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

See A.J., Docket No. 10-619 (issued June 29, 2010); 20 C.F.R. § 10.510.

14

Supra note 6.

5

